— In a family offense proceeding pursuant to Family Court Act article 8, Semen Milman appeals from an order of disposition of the Family Court, Kings County (Hepner, J.), dated September 21, 2007, which, after a hearing, granted the petitioner an order of protection against him for a period of two years.
Ordered that the order is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court” (Matter of Lallmohamed v Lallmohamed, 23 AD3d 562 [2005]; see Matter of Fiore v Fiore, 34 AD3d 803 [2006]; Matter of Kraus v Kraus, 26 AD3d 494, 495 [2006]), and the Family Court’s determination regarding the credibility of witnesses is entitled to deference on appeal (see Matter of Wissink v Wissink, 13 AD3d 461, 462 [2004]). We find no basis to disturb the Family Court’s determination. Mastro, J.P, Skelos, Balkin and Belen, JJ., concur.